Roberts, C. J.
The motion in this case will be sus-, tallied, because the proceeding is by writ of error, and the bond -intended to "be a cost bond for writ of error is in terms a bond for an appeal.
The motion to dismiss on such a ground, made during the call of the assignment and before the case is disposed of on the merits, is not too late, notwithstanding the 26th rule for the Supreme Court, (32 Tex.,) it being a substantial objection to the bond, not to be disregarded when claimed, though it may not involve a question of jurisdiction of this court. (Chambers v. Miller, 7 Tex., 75; Janes v. Langham, 29 Tex., 414.)
We find no service on one of the defendants in error in the record. (Crunk v. Crunk, 23 Tex., 604.)
Motion sustained.
Dismissed.